Montgomery, Judge.
The Mayor and Council of Columbus brought two suits against the plaintiffs in error, in a Magistrate’s Court, at the same term, the first on five promissory notes for $10 each, and the second on four — each of these also for $10 — the whole amounting to $90 — less than the jurisdictional limit of the Court. Defendant moved to consolidate the two cases, which motion the Court overruled, and the Superior Court, on certiorari, sustained the ruling.
Was the defendant entitled to have the cases consolidated? We think so. The hardship of having to bear the costs in many cases, where they might be reduced to one without detriment to the plaintiff, is well pointed out by Judge Harris, in The Manufacturers’ Bank of Macon, vs. Goolsby, 35 Georgia Reports, 82.
The consolidation in that case was refused, only because it would oust the jurisdiction of the Court. Here no such re-*97suit would follow, and the Code, section 481, would seem to exclude the right of the plaintiff to bring several suits in a Magistrate’s Court, unless the aggregate amount of the debts sued on, would be more than the sum over which the Court had jurisdiction. Our judgment is confined to cases in a Magistrate’s Court.
Judgment reversed.